UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12( g ) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15( d ) of the Securities Exchange Act of 1934. Commission File Number: 001-35080 kips bay medical, INC. (Exact name of registrant as specified in its charter) 3405 Annapolis Lane North, Suite 200 Minneapolis, Minnesota 55447 (763) 235-3540 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 60. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Kips Bay Medical, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 22, 2015 By: /s/ Scott Kellen Scott Kellen Chief Operating Officer and Chief Financial Officer
